department of the treasury internal_revenue_service washington d c date number release date cc intl br6 tl-n-4928-98 uilc internal_revenue_service national_office field_service_advice memorandum for steven a musher branch chief cc intl br from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend advanced systems advisor a area a capability a capability b component s a country a date date date fmfg a fmfg b fsub products a products a-1 products a-2 products a-3 product market in which uscorp competes shared systems shared system model x special capabilities subassemblies a taxable_year taxable_year taxable_year taxable_year technology a technology a model x technology b technology c technology d uscorp usdiv ussub ustechcorp year year year year year issues whether the costs of ongoing research_and_development r d on acquired technology are required to be shared under an existing cost sharing_agreement whether one participant in a cost sharing_agreement is required to make a buy-in payment to the other participant when the other participant acquires existing technology for further development whether if a buy-in payment is required but examination did not assert this requirement when it examined the taxable_year in which the technology was acquired and that taxable_year is now closed examination may require buy-in_payments in the form of periodic_payments for open taxable years conclusions the portion of the costs of ongoing r d on the acquired technology a that relates to the shared systems that are developed under the existing cost sharing_agreement must be shared the ongoing r d on the acquired technology a also benefitted advanced systems and third-party sales of technology a-based components a only that portion of the r d costs allocable to shared systems is required to be shared under the cost sharing_agreement a participant in a cost sharing_agreement is required to make a buy-in payment to the participant that acquires existing technology a to account for the non-acquiring participant’s share under the cost sharing_agreement of the portion of the value of the acquired existing technology a that relates to the shared systems that are developed under the agreement again the buy-in is required only with respect to that portion of the value of the acquired technology a that is allocable to shared systems and not the portion allocable to advanced systems or to the third- party sales of technology a-based components a examination may require appropriate buy-in_payments in the form of periodic_payments in open taxable years even though examination did not assert that a buy-in payment was required when it examined the taxable_year in which technology a was acquired and that taxable_year is now closed facts a background the u s taxpayer and its products uscorp located in the united_states designs develops and sells products a with special capabilities during the years being considered uscorp had two general categories of products a with special capabilities advanced systems and entry systems advanced systems are products a-1 with special capabilities entry systems are products a-2 with special capabilities also referred to herein as shared systems since its inception in year uscorp been a leader in developing and integrating the four core technologies required for products a with special capabilities these are technology a technology b technology c and technology d in the period leading up to the transactions at issue in this case uscorp conducted r d primarily related to technologies b c and d these technologies were developed specifically for use with technology a in order to provide the special capabilities that were the distinguishing feature of uscorp’s products a r d regarding technology a was conducted largely by an unrelated corporation ustechcorp the controlled party and its products in year uscorp formed fsub a country a corporation fsub was formed to engage in developing manufacturing and marketing shared systems products in its territory primarily area a fsub’s operations in country a for shared systems are similar to uscorp’s operations in the united_states for shared systems uscorp did not share its business activities related to advanced systems with fsub technology agreements when it formed fsub uscorp entered into two agreements with fsub to share the intangible_property rights related to the shared systems effective as of date fsub and uscorp entered into a cost sharing_agreement the csa for uscorp was also engaged in some research_and_development related to technology a you may wish to consider developing the facts concerning whether and how the costs of this r d were shared by the parties to the cost sharing_agreement the development and ownership within their respective territories of new intangible_property related to the shared systems uscorp and fsub also entered into a license agreement the license for the transfer from uscorp to fsub of rights to existing intangible_property related to the development manufacture and sale of shared systems in fsub’s territory no agreements were entered into with fsub to share intangible_property rights related to advanced systems a the cost sharing_agreement the purpose of the csa was to allow uscorp and fsub to pool their respective resources for the purpose of conducting research_and_development in the field of shared systems and to share the risks and costs of such research_and_development activity and the intangible_property as may be produced therefrom the parties declared their inten t to exploit the intangible_property developed in accordance with this csa in their respective territories as described herein csa recitals to the extent that any of uscorp’s r d benefitted both its advanced systems and the shared systems that were subject_to the csa between uscorp and fsub the overall amount of such r d costs had to be allocated between the advanced systems and the shared systems to determine the portion that was subject_to the csa you may wish to consider developing the facts concerning whether and how this allocation was made the csa provides that it relates to the sharing of costs in connection with the research_and_development activities of uscorp and fsub in the field of shared systems csa art i research programs are defined as all research_and_development activity conducted pursuant to this csa by the parties csa art ii a the r d costs of a party that are shared under the csa are defined to mean and include all costs incurred by a party in connection with the research program all direct and indirect_costs and expenses_incurred by a party for the conduct by it for the research expenditure as defined under us financial_accounting standard entitled accounting for research_and_development costs and any and all technology purchased or otherwise acquired by uscorp csa art ii h the csa excludes from this definition and therefore from the pool of shareable costs the royalties payable by fsub under the license for the transfer of rights to existing intangible_property id technology is defined broadly as representing any secret and confidential know-how trade secret information data including commercial and clinical data customer lists specifications marketing approvals designs manufacturing techniques and descriptions whether or not in documentary form relating to engineering manufacturing testing quality control application sale and use of shared systems developed under this csa after date csa art ii c projected sales of shared systems products were used as the basis for sharing costs under the csa the csa provides that aggregate allocable r d costs shall be shared by the parties based on the potential sales projected as of the date of this csa which may be derived by each party from products or services utilizing the developed technology in their respective territories as provided herein periodically the parties will review actual and projected sales licenses and provisions of services utilizing the developed technology and will negotiate in good_faith to amend the percentages if such actual and projected sales licenses and provisions of services so warrant or to provide different percentages on a product-by-product basis at the option of the parties if significant product-by-product variations arise csa art iv b the csa provides for respective rights of ownership and interest in and to any and all improvements arising during the term of this csa and gives each party the exclusive and perpetual right within its territory to manufacture use and sell improvements arising during the term of the csa csa art vi b the license agreement under the license uscorp granted fsub a research_and_development license the r d license and a commercial exploitation license the exploitation license both of which applied to the licensed technology license sec_2_1 sec_2 licensed technology was defined to mean uscorp’s proprietary rights existing on the date hereof that are necessary or useful for the development and manufacture or the commercialization in the territory of one or more of the products that have been sold are being sold or is currently under development license sec_1 products were defined to mean shared systems excluding those covered by the csa as listed in a schedule of this license as of the date of this license that have been sold that are being sold and that are currently under development license sec_1 thus the license and the royalties payable under the license applied to existing intangible_property related to shared systems and the csa applied to intangible_property that would be developed for products that would be developed on the basis of a combination of existing and newly developed technology the license provided that a royalty shall be paid to uscorp on any new products sold in the territory which are covered under the csa to the extent they encompass the licensed technology amendment no to the license effective as of the date of the license under the r d license uscorp granted to fsub a nonexclusive perpetual license to practice the licensed technology and to further develop enhance modify and improve the licensed technology exclusively under the terms of the csa but solely for the purposes of making or having made the products in fsub's territory or using and selling the products in fsub's territory license sec_2_1 the exploitation license granted to fsub a nonexclusive right to manufacture use or sell any current or future products incorporating the licensed technology but does not grant to fsub any right to license to third parties to practice or to sublicense others to practice the licensed technology or any portion thereof for any purpose other than in connection with the development or manufacture of the products worldwide and the use and sale of the products in fsub’s territory license sec_2 the license provided that fsub shall pay to uscorp specified percentages of net sales in fsub’s territory for five years from the date of the license license sec_4 the specified percentages declined in each successive year id net sales were defined to mean the commercial sales in fsub’s territory by fsub after the date of this license to independent or related parties in bona_fide arm’s length transactions less specified deductions related to sales license sec_1 b uscorp’s acquisition of ustechcorp component a transactions before the acquisition ustechcorp before it was acquired by uscorp licensed the technology a that it developed to unrelated manufacturing companies such as fmfg a and fmfg b these unrelated companies manufactured and sold components a based on technology a fmfg a and fmfg b contributed to ustechcorp’s cost of developing technology a they also paid royalties to ustechcorp based on their sales of technology a-based components a uscorp purchased technology a-based components a for use in shared systems from these manufacturers uscorp then sent such components a as well as other components to an independent assembler for placement on subassemblies a uscorp used some of these subassemblies a in the manufacture of shared systems and transferred others to fsub at transfer prices equal to uscorp’s costs including its costs for purchasing technology a-based components a from the manufacturers fsub used the subassemblies a that it received from uscorp in the manufacture of shared systems thus the costs incurred by uscorp and fsub for acquiring components a and subassemblies a for use in the manufacture of shared systems were the same acquisition transactions on or around date uscorp acquired ustechcorp by merger with ustechcorp becoming a wholly-owned subsidiary of uscorp on or around date uscorp liquidated ustechcorp into uscorp uscorp thereafter transferred ustechcorp's technology to a newly formed uscorp subsidiary named ussub the former employees of ustechcorp were assigned to a separate division of uscorp identified as usdiv reasons for uscorp’s acquisition of ustechcorp in the time leading up to the acquisition ustechcorp was experiencing financial difficulties and was considering a change in strategy the new strategy would focus on developing technology designed for use in products a-3 products a-3 offered a wider market than products a-2 including uscorp’s products a-2 with special capabilities as a result ustechcorp was expected to reduce the resources it would apply to develop the technology a that was required for the components a that were essential to uscorp’s entire product line the uncertain financial condition of ustechcorp and the possibility of delay or of failure to develop the next generation of technology a-based components a for inclusion in future shared systems products threatened the continuing viability of uscorp and fsub uscorp engaged advisor a to investigate what uscorp could do to secure the next generation of technology a-based components a advisor a proposed as one alternative that uscorp acquire ustechcorp and its technology a from the time it acquired ustechcorp uscorp has acknowledged that by acquiring technology a and continuing its development it has been able to maintain its ability to improve and sell its products according to uscorp’s year annual report its three years later uscorp again stated that uscorp’s year form 10-k illustrating this point uscorp stated uscorp’s year annual report c operations following uscorp’s acquisition of ustechcorp we understand that after acquiring ustechcorp uscorp continued operations regarding technology a in much the same form as ustechcorp had conducted such operations before it was acquired uscorp continued to license under preexisting contracts with unrelated manufacturers existing fully developed technology a uscorp continued to receive royalty payments from these manufacturers based on their sales of components a manufactured under these licenses uscorp also continued to purchase technology a-based components a for use in shared systems from these manufacturers to send these components a with other components to an independent assembler for placement on subassemblies a and to use such subassemblies a in the manufacture of shared systems or to transfer them with transfer prices equal to uscorp’s costs to fsub for use in the manufacture of shared systems similarly with respect to the form of uscorp’s operations regarding further development of technology a we understand that fmfg a and fmfg b may have continued to share or may plan to share the cost of developing future technology a by making payments to uscorp we understand also that uscorp anticipates that it will license newly developed technology a to unrelated manufacturers and will receive royalty payments based on their sales of newly developed technology a-based components a thus the circumstances under which technology a is now being used and further developed have remained in form quite similar to those that pertained before uscorp acquired technology a however significant differences in the substance of the related_party transactions between uscorp and fsub involving technology a have come about as a result of uscorp’s ownership of technology a the costs of acquiring and of further developing technology a were incurred by uscorp for the primary purpose of maintaining and improving uscorp’s leadership in the field of products a with special capabilities this included the leadership of uscorp and fsub in the field of shared systems where such leadership was expected to enhance the profitability of both companies from the manufacture and sale of shared systems with this objective foremost uscorp did not expect that royalties from licensing technology a to unrelated manufacturers would be sufficient to allow uscorp to recover its costs for acquiring and further developing technology a nor did uscorp anticipate that cost contributions from manufacturers would offset more than a small part of such costs rather uscorp understood that by uscorp’s year form 10-k it would recover its costs primarily through the manufacture and sale of improved products a with special capabilities this is illustrated by uscorp’s statement that its continuing development of technology a had resulted in uscorp’s year annual report we note that uscorp after acquiring ustechcorp amended its license agreement with fmfg a which was originally entered into between ustechcorp and fmfg a the amendment eliminated the need for fmfg a to pay royalties to uscorp with respect to its sales to uscorp of components a that would use a specified new generation of technology a that was being developed by uscorp we are not aware of any amendment to the license agreement with fmfg b however we understand most of the components a used in the shared systems are purchased by uscorp from fmfg a to the extent that this amendment applies to future transactions fsub will acquire components a based on technology a that has been developed at the expense of uscorp without even partially or indirectly compensating uscorp for that technology unless fsub shares in the cost of its development d prior and current examinations in uscorp's taxable_year sec_1 and uscorp did not require fsub to share under the csa the cost of ongoing r d related to technology a in examining these years examination adjusted the pool of costs under the csa to include this cost uscorp agreed to this adjustment which increased its income by the amount of the cost sharing payments from fsub examination however did not adjust uscorp’s income by requiring a buy-in payment from fsub for its share of the value of the existing technology a that uscorp acquired in uscorp’s taxable_year uscorp’s taxable_year sec_1 and are now closed in the current examination of uscorp’s taxable_year sec_3 and examination intends again to take the position that the cost of ongoing r d related to technology a must be included in the pool of costs to be shared under the csa examination also intends to maintain that fsub was required to make a buy-in payment in the form of periodic_payments over five years for its share of the value of the existing technology a that uscorp acquired in uscorp’s taxable_year examination intends to adjust uscorp’s income for taxable_year sec_3 and to include buy-in payment amounts due from fsub in those years law and analysis a sec_482 and the arm’s length standard sec_482 provides that the service may distribute apportion or allocate gross_income deductions credits or allowances among controlled businesses if necessary in order clearly to reflect the income of such businesses the arm’s length standard has long been applied to determine whether an allocation is required under sec_482 see eg sec_1_482-1 b which provided in part as follows the purpose of sec_482 is to place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining according to the standard of an uncontrolled taxpayer the true_taxable_income from the property and business of a controlled_taxpayer the standard to be applied in every case is that of an uncontrolled taxpayer dealing at arm's length with another uncontrolled taxpayer specific guidance for applying the arm’s length standard to transfers of intangible_property was added to the sec_482 regulations in fed reg date these intangible_property regulations included a regulation related to cost sharing agreements the regulation provided where a member of a group of controlled entities acquires an interest in intangible_property as a participating party in a bona_fide cost_sharing_arrangement with respect to the development of such intangible_property the district_director shall not make allocations with respect to such acquisition except as may be appropriate to reflect each participant’s arm’s length share of the costs and risks of developing the property a bona_fide cost_sharing_arrangement is an agreement in writing between two or more members of a group of controlled entities providing for the sharing of the costs and risks of developing intangible_property in return for a specified interest in the intangible_property that may be produced in order for the arrangement to qualify as a bona_fide arrangement it must reflect an effort in good_faith by the participating members to bear their respective shares of all the costs and risks of development on an arm’s length basis in order for the sharing of costs and risks to be considered on an arm’s length basis the terms and conditions must be comparable to those which would have been adopted by unrelated parties similarly situated had they entered into such an arrangement sec_1_482-2 b the commensurate_with_income_standard of sec_482 the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 et seq 1986_3_cb_1 amended sec_482 to add a requirement that where there is a transfer or license of intangible_property between controlled parties the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible this amendment was prompted by congressional concern that major changes in profitability of the intangible after the transfer be taken into account h_r conf_rep no 99th cong 2d sess ii-637 hereinafter conf_rep the conferees stated that they did not intend to preclude the use of certain bona_fide research_and_development cost-sharing_arrangements provided that the income allocated among the parties reasonably reflect s the actual economic activity undertaken by each id the conferees observed that u nder such a bona_fide cost-sharing arrangement the cost-sharer would be expected to bear its portion of all research_and_development costs on unsuccessful as well as successful products within an appropriate product_area and the costs of research_and_development at all relevant stages would be included id c regulatory development sec_2 these final regulations followed a notice of proposed rule making fed reg date which was withdrawn and replaced by a new notice of proposed rule making fed reg date in response to a congressional recommendation id at ii-638 the treasury_department and the service conducted and published for comment a study of intercompany transfer_pricing notice_88_123 1988_2_cb_458 the white paper after considering comments the service proposed amendments to the sec_482 regulations fed reg date 1992_1_cb_1164 these proposed_regulations included general regulations on the transfer of intangible_property and regulations for cost sharing prop sec_1_482-2 sec_1 g they were to be generally effective for taxable years beginning after date except with respect to transfers or licenses to foreign persons before date and transfers or licenses to others before date hereinafter collectively referred to as pre-1986 tra excluded transfers or licenses the proposed_regulations also provided that the commensurate_with_income_standard under the second sentence of sec_482 added by the tra was generally effective for post-1986 taxable years and taxpayers were required to apply that standard using any reasonable method not inconsistent with the statute for years prior to the preamble to the proposed_regulations stated that f or the period prior to the proposed effective date of these regulations the final sentence of sec_482 the commensurate_with_income_standard shall be applied using any reasonable method and that a method that applies these proposed_regulations or their principles is a reasonable method 1992_1_cb_1164 in temporary sec_482 regulations were issued fed reg date 1993_1_cb_90 these temporary regulations included general regulations for the transfer of intangible_property and a regulation for cost sharing temp sec_1_482-4t sec_1_482-7t the temporary cost sharing regulation was the same as the cost sharing regulation these temporary regulations became generally effective for taxable years beginning after date while generally effective for post-date taxable years the temporary regulations carved out the pre-1986 tra excluded transfers or licenses from the scope of their application the temporary regulations also provided that for the period prior to their effective date the commensurate_with_income_standard under the second sentence of sec_482 must be applied using any reasonable method not inconsistent with the statute and a method that applies these temporary regulations or their general principles is a reasonable method temp sec_1_482-1t on date the service published final sec_482 regulations fed reg date 1994_2_cb_93 these final regulations included general regulations for the transfer of intangible_property sec_1_482-1 sec_1_482-4 sec_1_482-5 sec_1_482-6 these regulations became generally effective for taxable years beginning after date sec_1_482-1 while generally effective for post-date taxable years the final regulations carved out the pre-1986 tra excluded transfers or licenses from the scope of their application also for the period prior to the effective date of these regulations a method that applies these final regulations or their general principles is a reasonable method for applying the commensurate_with_income_standard of sec_482 sec_1_482-1 a cost sharing regulation was not included in the final regulations instead the temporary regulations temp sec_1_482-7t which incorporate the text of the regulations continue d to apply c b big_number on date the service published final cost sharing regulations based on its proposed_regulations fed reg date 1996_1_cb_85 these regulations became effective for taxable years beginning on or after date sec_1_482-7 a transition rule provided that pre-existing cost sharing agreements that met the requirements of the temporary regulations needed to be conformed to the final regulations by date d applicable regulations this case addresses the requirements concerning ongoing sharing of r d costs under the csa and the requirements concerning periodic_payments with respect to a buy-in for the taxable_year sec_3 and under examination the temporary regulations govern uscorp’s taxable_year sec_3 and as discussed these temporary regulations incorporate the prior cost sharing regulations which provide requirements with regard to prospectively developed intangibles pursuant to a cost_sharing_arrangement by their terms they address only acquisition of intangible_property to the extent developed pursuant to and while a participating party in the cost_sharing_arrangement where a member of a group of controlled entities acquires an interest in intangible_property as a participating party in a bona_fide cost_sharing_arrangement with respect to the development of such intangible_property temp sec_1_482-7t the buy-in requirements with regard to any preexisting intangible_property or any intangible_property developed outside the cost_sharing_arrangement and taxpayers may elect to apply all of the provisions of these regulations for any open taxable_year sec_1_482-1 we are not aware that the taxpayer in this case has made such an election acquired from another are governed by the general rules applicable to transfers or licenses of intangible_property set forth in the temporary regulations it is immaterial that the acquisition occurred in taxable_year prior to the general effective date of the temporary regulations the temporary regulations govern the periodic consideration due with respect to previously transferred or licensed intangibles with the sole exception of pre-1986 tra excluded transfers or licenses also prior to the effective date of the temporary regulations as confirmed by the regulations the commensurate_with_income_standard under the second sentence of sec_482 had self-executing effect pursuant to any reasonable method which includes a method that applies the principles of the temporary regulations the cost sharing and buy-in issues in this case are discussed in sections e and f below e the cost sharing issue we consider first whether uscorp’s cost of ongoing r d related to technology a is required to be shared under the csa reasons for the csa uscorp created fsub as a controlled corporate entity with which uscorp would share its future business activities regarding shared systems on the basis of geographical territories because the shared systems products are largely based on intangible_property rights uscorp and fsub had to allocate or transfer such rights to accomplish their geographical sharing of the shared system business activities the csa was intended to allocate rights to intangible_property that had not yet been developed without the need for determining value that arises when the regulations provided that except where intangible_property rights are determined by application of a bona_fide cost-sharing arrangement where intangible_property or an interest therein is transferred sold assigned loaned or otherwise made available in any manner by one member of a group of controlled entities to another member of the group for other than an arm’s length consideration the district_director may make appropriate allocations to reflect an arm’s length consideration for such property or its use sec_1_482-2 this distinction was also recognized and carried forward when new cost sharing regulations were proposed in and when they were adopted in see eg prop sec_1_482-2 g iv sec_1_482-7 g there is a transfer of existing intangible_property between related parties the license supplemented the csa by transferring rights to existing intangible_property the license required fsub to pay royalties based on the value of the intangible_property that uscorp licensed fsub to use in its territory the license applied during a 5-year transitional period during which the value of existing intangible_property was expected to decline as it was supplanted by newly developed technology requirements of the cost sharing regulation a cost sharing_agreement among related parties must meet certain requirements before it can have its intended effect for purposes of sec_482 of allocating rights to intangible_property developed under the agreement without the need to apply transfer_pricing principles to a transfer of intangible_property it must be a bona_fide cost_sharing_arrangement which is in essence an agreement in writing between two or more members of a group of controlled entities providing for the sharing of the costs and risks of developing intangible_property in return for a specified interest in the intangible_property that may be produced temp sec_1_482-7t application of the cost sharing regulation to the csa the key requirements for having a bona_fide cost_sharing_arrangement are that the costs and risks of developing intangible_property be shared and that such sharing must be in return for a specified interest in the intangible_property that may be produced id whether the csa meets these substantive requirement sec_5 is related to the issue of whether the parties provided in their csa for sharing the cost and risk of ongoing r d of technology a in return for an interest in intangible_property related to technology a that may be produced a costs and risks to be shared we believe the parties intended to include ongoing r d related to technology a within the scope of the csa and that the terms of the csa reflect this intent under the csa the costs risks and rights to be shared by uscorp and fsub are those in connection with the research_and_development activities of uscorp and fsub in the field of shared systems csa art i the costs to be shared specifically include a ny and all technology purchased or otherwise we note that the csa meets the administrative requirements of the regulation as it is in writing and is between two or more members of a group of controlled entities id acquired by uscorp csa art ii h uscorp has made very clear that its objective in acquiring technology a and in pursuing its continued development was to assure the continuing commercial success of the shared systems see eg quoted portion uscorp’s year annual report supra we recognize that uscorp may receive contributions from unrelated manufacturers toward the cost of its ongoing r d regarding technology a that it may license newly developed technology a to unrelated manufacturers and that such manufacturers may sell technology a-based components a to unrelated parties these circumstances do not affect our conclusion that as a factual matter the substance of uscorp’s ongoing r d regarding technology a must be regarded as primarily for the purpose of improving uscorp’s products a with special capabilities including the shared systems accordingly we do not believe that treating uscorp’s ongoing r d regarding technology a as outside the scope of the csa or regarding uscorp as engaged in such r d primarily for the purpose of realizing royalty income from licensing fully developed technology a to unrelated manufacturers would be consistent with the substance of the transactions in question we believe however that adjustments must be made to uscorp’s total cost of ongoing r d related to technology a in order to determine the appropriate amount for inclusion in the pool of costs to be shared under the csa such adjustments include those necessary to account for cost contributions made by the manufacturers for the portion of the costs allocable to benefits that uscorp anticipates receiving from using technology a in its advanced systems and for the portion of the costs allocable to benefits uscorp anticipates receiving from licensing technology a to unrelated manufacturers these adjustments reduce the costs of ongoing r d related to technology a that are shared under the csa by making these adjustments only the portion of the overall costs that is incurred for the purpose of maintaining leadership in the field of shared systems hereinafter referred to as the r d costs related to technology a for shared systems is subject_to the csa we recognize that making these adjustments may raise factual issues the adjustments should be made by using a reasonable method or methods consistently applied some r d costs related to technology a may be specifically identified with particular future applications namely in the field of advanced systems for use in components a to be used by unrelated parties or in the field of shared systems these costs can be directly allocated to the appropriate area other costs of r d related to technology a may be of potential benefit in more than one of these areas one reasonable method of allocating such costs would be to do so on the basis of the projected benefits to be realized in each of the areas of potential application with only that portion that relates to benefits anticipated from use in shared systems included under the csa the benefits in each area of application should be estimated on a consistent basis we note in this regard that it appears that the parties to the csa have had to make cost allocations for purposes of the csa since its inception they have had to exclude from the csa a portion of r d costs related to technologies b c and d this has been necessary in order to reflect the expected benefits such r d would provide for uscorp’s advanced systems which were not subject_to the csa only the portion of the overall costs of such r d that reflected expected benefits for uscorp’s shared systems is appropriately subject_to the csa we are not aware of the method used by uscorp to make this allocation some costs of r d related to technologies b c and d may have been specifically related only to their use in advanced systems or in shared systems other such costs however may have been expected to benefit both advanced systems and shared systems allocating such costs between advanced systems and shared systems would need to be done on some reasonable and consistent basis a reasonable estimation on a consistent basis of the future_benefits to be received from the use of the technology in the respective systems would be one such reasonable method of making the allocation you may wish to consider developing the facts concerning whether and how this allocation was made as noted above even before uscorp acquired technology a it was incurring costs for r d related to technology a to the extent that these costs were for technology that would benefit both advanced systems and shared systems uscorp would have been required to allocate r d costs related to technology a based on anticipated benefits for use of the technology in the respective systems you may uscorp was developing an advanced version of the ustechcorp-designed components a then being used in uscorp’s products a with special capabilities to add more advanced capability a and capability b functionality to the components a we note also that when the final cost sharing regulations were adopted they recognized that costs might need to be allocated in order to arrive at those appropriate for inclusion under a qualified_cost_sharing_arrangement the final cost sharing regulation states in part if a particular cost contributes to the intangible development area and other areas or other business activities the cost must be allocated between the intangible development area and the other areas or business activities on a reasonable basis in such a case it is necessary to estimate the total benefits attributable to the cost incurred the share of wish to consider developing the facts concerning whether and how the costs of r d related to technology a were shared by the parties our conclusion that the cost of ongoing r d related to technology a for shared systems must be included among the costs shared under the csa is consistent with the requirement that a bona_fide cost_sharing_arrangement include all the costs and risks of development temp sec_1_482-7t the reason for this requirement is clear unless all of the relevant costs are included under a cost sharing_agreement that allocates the intangible_property rights developed as a result of those costs a shifting_of_income would occur the income of the participant in the cost_sharing_arrangement that bore any unshared costs attributable to the development of shared intangible_property would be reduced and the income of the participant that received the benefits of the intangible_property developed as a result of those unshared costs without bearing its proportionate share of those costs would be increased such income_shifting which is inconsistent with the requirements of sec_482 would clearly be the result here if uscorp were allowed to bear all of the cost of ongoing r d related to technology a for shared systems clearly both uscorp and fsub benefitted from the technology produced as a result of that r d by their continuing leadership in the field of shared systems b specified interest in the intangible_property that may be produced i n return for sharing the cost of development a participant in a bona_fide cost_sharing_arrangement must receive a specified interest in the intangible_property that may be produced temp sec_1_482-7t as in the case of the costs to be shared the csa clearly includes intangible_property rights developed as a result of ongoing r d related to technology a for shared systems among any and all improvements arising during the term of the csa as to which the participants in the csa receive respective rights of ownership and interest in their territories csa art vi the fact that uscorp may continue to license newly developed technology a to unrelated manufacturers and that such manufacturers may sell newly developed technology a-based components a to unrelated purchasers might be viewed either such cost allocated to the intangible development area must correspond to covered intangibles’ share of the total benefits costs that do not contribute to the intangible development area are not taken into account sec_1_482-7 as inconsistent with the requirements of the csa or as indicating that technology a is not subject_to the csa however we do not believe that such an approach would properly reflect the substance of the related_party transactions as a factual matter we believe fsub receives intangible_property rights under the csa with respect to newly developed technology a for shared systems that are different and more valuable than the intangible_property rights that may be transferred to unrelated manufacturers by uscorp or that may be embedded in components a produced by such manufacturers and sold to unrelated purchasers only fsub has the right to use the newly developed intangible_property related to technology a and incorporated in components a in the manufacture and sale of shared systems such shared systems have been developed under the csa as integrated systems which incorporate technologies b c and d and can only provide special capabilities when used with technology a-based components a technologies b c and d are not available to any unrelated parties for use with technology a-based components a in the integrated shared systems thus in our view the intangible_property rights related to the use of technology a in shared systems is appropriately vested in fsub provided that fsub shares in the portion of the cost of developing technology a that is appropriately allocated to the csa as related to shared systems thus we believe that fsub receives under the csa a specified interest in the intangible_property related to newly developed technology a in return for sharing that part of the cost of ongoing r d related to technology a for shared systems this is consistent with the regulatory requirement for qualification of the csa as a bona_fide cost_sharing_arrangement temp sec_1_482-7t c the arm’s length standard the validity of our conclusions regarding application of the csa to the cost of ongoing r d related to technology a for shared systems is confirmed by considering the ultimate issue under the cost sharing regulation whether the terms and conditions of the csa are comparable to those which would have been adopted by unrelated parties similarly situated had they entered into such an arrangement id in this case a u s_corporation has agreed with a foreign_corporation to share the costs and risks of developing a product with special capabilities and to share the benefits of manufacturing and selling that product based on a geographical allocation of the world market the product depends upon interrelated core technologies for its special capabilities although one of these technologies was originally developed largely by an unrelated party the u s_corporation had to step in and take over the continuing r d regarding this technology in order to maintain its leadership in the field in which its products compete a portion of this ongoing r d relates to benefits to be derived by the u s_corporation from licensing the newly acquired technology to unrelated manufacturers however licensing revenues are not anticipated to cover the development costs rather most of these costs will be recovered through revenues from sales of the product jointly developed under the cost sharing_agreement this agreement defines the research_and_development costs and the intangible_property rights to be shared in very broad terms as all of the costs and intangible_property rights related to the product with special capabilities that is the subject of their cost sharing_agreement if this situation involved unrelated parties we cannot imagine that the u s_corporation would allow its cost sharing_agreement with a foreign_corporation to omit from the costs shared the costs for ongoing r d on one of the core technologies necessary to maintain leadership with respect to the product that is the subject of their agreement unless the u s_corporation required such costs to be shared it would be allowing a portion of its income to be shifted to the unrelated foreign_corporation because the foreign_corporation would be able to sell the products that benefitted from the u s corporation’s r d bearing its share of the expense of developing the products d the commensurate_with_income_standard we find further support for our conclusion in the commensurate_with_income_standard of sec_482 although the conferees on the law that added this standard stated that they did not intend to preclude the use of cost-sharing_arrangements they expected that the income allocated among the parties to such an agreement reasonably reflect s the actual economic activity undertaken by each conf_rep at ii-638 the conferees added that u nder such a bona_fide cost-sharing arrangement the cost-sharer would be expected to bear its portion of all research_and_development costs on unsuccessful as well as successful products within an appropriate product_area and the costs of research_and_development at all relevant stages would be included id we believe that fsub must bear a share of the cost of ongoing r d related to technology a for shared systems so that the income fsub receives from the sale of shared systems will reasonably reflect the actual economic activity undertaken by each of the parties to the cost_sharing_arrangement id similarly we believe that unless fsub shares in this r d cost it could not be regarded as bear ing its portion of all research_and_development costs within an appropriate product_area id emphasis added we believe that considering all of the facts and circumstances the appropriate product_area is the shared systems and that all r d costs must include the costs of r d related to technology a that was undertaken for the purpose of maintaining leadership in the field of shared systems e cost sharing conclusion in conclusion we believe that the csa applies to the costs of ongoing r d related to technology a for shared systems and that consistent with the cost sharing regulation examination may make such allocations as may be appropriate to reflect each participant's arm's length share of the costs and risks of developing the property ie the shared systems temp sec_1_482-7t we note that if the csa were not to be viewed as applying to the costs of ongoing r d related to technology a for shared systems we believe the csa would fail to meet the requirements of the cost sharing regulation for bona_fide cost sharing arrangements and of the sec_482 commensurate_with_income_standard the consequence of such a failure would be that intangible_property rights relating to the shared systems were transferred from uscorp to fsub and the consideration for such transfer would need to be determined under the general regulations that apply to the transfer of intangible_property including the commensurate_with_income_standard of sec_482 f the buy-in issue a further issue raised by this request is whether fsub should be required to make a buy-in payment to uscorp for fsub’s share of the value of the existing intangible_property related to technology a that was acquired by uscorp for the purpose of maintaining leadership in the field of the shared systems since the first cost sharing regulation was adopted the regulations have distinguished the acquisition of an interest in intangible_property as a participating party in a bona_fide cost_sharing_arrangement with respect to the development of such intangible_property and other transfers of intangible_property or interests therein only the former are governed by the cost sharing regulations the latter are governed by the general rules applicable to the transfer of existing intangible_property transfers of interests in existing intangible_property related to shared systems that was not developed under the csa and hence not acquired as a participating party in a bona_fide cost_sharing_arrangement therefore are governed under the general regulations the need for a buy-in payment in this case is therefore clear the principal issues regarding such a payment relate to determining the value of the existing intangible_property that uscorp acquired for the purpose of maintaining leadership in the field of the shared systems and the form that a buy-in payment should take a value of the existing intangible_property that uscorp acquired for the purpose of maintaining leadership in the field of shared systems we have not been asked to advise on the methods that will be used to determine the value of technology a acquired by uscorp for the purpose of maintaining leadership in the field of the shared systems we only note therefore that this will undoubtedly involve factual issues and recommend that the following factors need to be taken into account determining the portion of the overall value of acquired technology a that relates to the shared systems involves issues similar to those that exist for determining the appropriate amount of ongoing r d costs to be shared under the csa thus the overall value of technology a must be adjusted to account for the portion of the value that relates to third-party sales of technology a-based components a and for the portion of the value that relates to advanced systems by making these adjustments only the portion of the overall value of the existing technology a acquired from ustechcorp that relates to the shared systems is subject_to a buy-in payment from fsub to uscorp the buy-in payment must compensate uscorp for a percentage of this value that is the same as the percentage of costs that fsub is required to bear under the csa because this is the percentage of the value that is transferred to fsub when it is made available by uscorp for the benefit of fsub under the csa b form of buy-in payment examination believes the arm’s length consideration for the transfer from uscorp to fsub of existing intangible_property related to technology a for shared systems should be in the form of a royalty payable over five years with periodic_payments based on declining percentages of fsub’s sales of shared systems where a taxpayer fails to provide for a form of payment the standard to be applied by the service in making an adjustment is what unrelated parties would do in similar circumstances the temporary regulations provide an arm’s length consideration for the transfer of intangible_property must be in a form that is consistent with a form that would be adopted in transactions between uncontrolled taxpayers under comparable circumstances if a transferee of an intangible pays nominal or no consideration and the transferor has retained a substantial interest in the property the arm’s length consideration shall be in the form of a royalty unless a different form is demonstrably more appropriate temp sec_1_482-4t e thus the ultimate determination will depend on the facts including the economic life of the existing intangibles and their continuing value over time we note that examination’s proposal to require a five-year declining royalty may gain support from the fact that it reflects the form of consideration that uscorp and fsub used for the transfer of existing technology when they entered into their csa g effect of closed years on requirement for buy-in_payments we have concluded that fsub is required to make a buy-in payment for its appropriate share of the value of the existing intangible_property acquired in uscorp’s taxable_year for the purpose of maintaining leadership in the field of the shared systems uscorp’s taxable_year sec_1 and were examined and closed similarly under the regulations the arm’s length consideration for the transfer of intangible_property between related parties was required to be consistent with the form which would be adopted in transactions between unrelated parties under the same circumstances to the extent appropriate an arm’s length consideration may take any one or more of the following forms a royalties based on the transferee’s output sales profits or any other measure b lump-sum payments or c any other form including reciprocal licensing rights which might reasonably have been adopted by unrelated parties under the circumstances provided that the parties can establish that such form was adopted pursuant to an arrangement which in fact existed between them however where the transferee pays nominal or no consideration for the property or interest therein and where the transferor has retained a substantial interest in the property an allocation shall be presumed not to take the form of a lump- sum payment sec_1_482-2 without an assertion by examination that a buy-in payment was required notwithstanding this fact we have concluded that periodic_payments under such a required buy-in payment that are due to be paid in uscorp’s taxable_year sec_3 and which remain open may be required by examination there is no equitable doctrine that precludes the service from correcting in an open taxable_year a mistake of law made in a closed taxable_year the service may correct an error even where a taxpayer has relied to its detriment on the mistake 381_us_68 this general principle has particular force here where there is no suggestion of any estoppel claim as far as we are aware no one maintains that the service in examining the uscorp’s taxable_year sec_1 and misrepresented its position to the taxpayer or in any way led the taxpayer to believe that its position on the buy-in payment was immutable consequently the service may assert a requirement for such buy-in_payments insofar as they pertain to open taxable years case development hazards and other considerations we recommend that you consider looking into the possibility of whether the taxpayer would consider referring the transfer_pricing issues in this case to the advance_pricing_agreement apa program under the early apa referral program see memorandum from assistant_commissioner international assistant_commissioner examination and associate chief_counsel international for regional chief compliance officers date the complexity significance and continuing relevance of the transfer_pricing issues in this case to future taxable years suggest that substantial taxpayer and service resources could be saved if the ultimate resolution of these issues could be facilitated through the apa process if you have any further questions please call steven a musher chief branch associate chief_counsel international see also sec_1_482-4 which relates to periodic adjustments in the consideration for transfers of intangible_property and provides that with certain exceptions a periodic_adjustment under the commensurate with income requirement of sec_482 may be made in a subsequent taxable_year without regard to whether the taxable_year of the original transfer remains open for statute of limitation purposes
